Citation Nr: 1754621	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), adjustment disorder and major depressive disorder (MDD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1967 to June 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.    

The Board remanded the appeal in April 2015 to schedule the Veteran for a Board hearing, which was conducted before the undersigned June 2016.

The Board has broadened the Veteran's claim for PTSD as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In September 2017, the Board requested a Veterans Health Administration (VHA) expert medical opinion.


FINDINGS OF FACT

1.  In an October 2017 opinion, the VA expert psychiatrist diagnosed with the Veteran with PTSD and adjustment disorder related both to his fear of hostile military activity and confirmed receipt of incoming enemy fire while serving in Vietnam.

2.  In a November 2017 addendum opinion, that same VA expert psychiatrist determined that major depressive disorder has been aggravated by his now service-connected PTSD.  


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, MDD and adjustment disorder, are met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304(f), 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran attributes his acquired psychological disorder to stressful circumstances of his service in Vietnam.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  If a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Regarding current diagnoses, the VHA expert, a VA psychiatrist, reviewed the Veteran's file, and issued psychiatric expert advisory opinions in October and November 2017.  She determined, based on the evidence of record, that the Veteran has current diagnoses of PTSD, adjustment disorder, and MDD, satisfying the first element of service connection.  

Element two is also satisfied as, the RO has verified the Veteran's receipt of incoming enemy fire in May 1969, when his ship, the USS Sphinx, was anchored in the vicinity of Dong Tam, Vietnam.  See January 2010 Defense Personnel Records Information Retrieval System response.  

Regarding the final element of service connection, nexus, the VA expert opined in October 2017 that the Veteran's PTSD and adjustment disorder were related both to his fear of hostile military activity and to his verified stressor, allowing for direct service connection.  In a November 2017 addendum opinion, she also opined that the Veteran's MDD was not directly related to service but instead was aggravated by his now service-connected PTSD, allowing for secondary service connection.  Accordingly, all elements of service connection have been met.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, MDD and adjustment disorder, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


